Citation Nr: 9908488	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for heart 
disability, and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1963 through 
January 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in August 1993, 
the RO denied entitlement to service connection for heart 
disability.

2.  Evidence received since the RO's decision in August 1993 
includes evidence which is not cumulative or duplicative of 
the evidence previously of record and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for heart 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for heart disability.  
Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Service incurrence of heart disease may be presumed 
if it is shown to a degree of 10 percent within one year of 
the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection for heart disability was denied by the RO 
in March 1993 and in August 1993.  The veteran was notified 
of the decisions; however, he did not perfect an appeal.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §  7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

The medical evidence on file at that time of the unappealed 
rating decision in August 1993 consisted of service medical 
records, reports of VA examinations in March 19991, and 
statements from Mel Clark, M.D., dated in November 1992, 
December 1992 and July 1993.  

The service medical records show that near the end of his 
military career, the veteran was seen on several occasions 
for elevated cholesterol, and in September 1988 it was noted 
that he had abnormal serum lipids with an increased risk for 
coronary artery disease.  Service medical records do not show 
that the veteran was found to have heart disease.  On his 
August 1990 retirement examination, the veteran's heart was 
found to be normal, and his cholesterol was 223 out of a 
predicted range of 150 to 250.

The VA examination reports show that examination of the 
veteran's heart was unremarkable and that no diagnosis of a 
heart disorder was made.

Dr. Clark reported that in November 1992, the veteran had had 
an acute myocardial infarction.  He also noted that high 
cholesterol was a risk factor for coronary artery disease and 
that the veteran's high cholesterol could have contributed to 
his heart attack.  

Evidence added to the record since the August 1993 rating 
decision includes an April 1996 statement of J. H. Lee, M.D.  
Dr. Lee stated that the veteran had hyperlipidemia and that 
the hyperlipidemia may have been a contributing factor to the 
veteran's hyperlipidemia.  Since no statement of Dr. Lee was 
previously of record and the evidence previously of record 
did not establish that hyperlipidemia contributed to the 
veteran's development of heart disease, this statement is not 
cumulative of the evidence previously of record.  Moreover, 
since the veteran was found to have high cholesterol in 
service, the Board finds that Dr. Lee's statement is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, Dr. Lee's 
statement is new and material and the claim is reopened.  


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for heart 
disability is granted.


REMAND

In view of the Board's foregoing determination reopening the 
claim and in view of the fact that the veteran has not been 
provided a VA examination for the purpose of determining the 
etiology of his heart disease, the reopened claim is REMANDED 
to the RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained..

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
board certified cardiologist, if 
available, to determine the nature, 
extent and etiology of the veteran's 
heart disability.  All indicated 
studies should be performed, and the 
claims folder must be made available 
to the examiner for review.  
Following the examination of the 
veteran and a review of the claims 
folder, the examiner should provide 
an opinion concerning the etiology 
of the veteran's heart disease, to 
include whether it is at least as 
likely as not that hyperlipidemia in 
service played a material causal 
role in the veteran's development of 
heart disease.  The rationale for 
the opinion must be explained.

3.  Then, the RO should undertake 
any other indicated development and 
adjudicate the reopened claim for 
service connection for heart 
disability on a de novo basis  If 
the benefit sought on appeal is not 
granted to the veteran's 
satisfaction, he and his 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

